Exhibit 10.6

CHENIERE ENERGY, INC.

2020 INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

1.    Award. Cheniere Energy, Inc., a Delaware corporation (the “Company”), has
awarded the undersigned Participant (for purposes of this Agreement, the
“Participant”) restricted stock units (this “Award”) effective as of the date
set forth on the signature page hereto (the “Grant Date”) pursuant to the
Company’s 2020 Incentive Plan (as amended or restated from time to time, the
“Plan”). Unless otherwise defined in this Restricted Stock Unit Award Agreement
(this “Agreement”), capitalized terms used herein shall have the meanings
assigned to them in the Plan.

2.    Restricted Stock Units. The Company hereby awards the Participant the
number of restricted stock units set forth in Schedule A (the “RSUs”). Each RSU
constitutes an unfunded and unsecured promise by the Company to deliver (or
cause to be delivered) one share of common stock, $0.003 par value per share, of
the Company (a “Share”). The RSUs will be subject to vesting in accordance with
Paragraph 3 below.

3.    Vesting. Subject to the Participant’s continued employment and Paragraphs
4 and 5, the RSUs shall vest on the date or dates set forth in Schedule A (each,
a “Vesting Date”).

4.    Termination of Employment or Services.

(A)    Upon the termination of the Participant’s employment with the Company or
an Affiliate (1) by the Company or an Affiliate due to the Disability of the
Participant while performing Continuous Service or (2) due to the death of the
Participant while performing Continuous Service, unvested RSUs shall vest in
full immediately subject, in the case of a termination due to Disability, to the
Participant’s execution and delivery to the Company (and non-revocation of) a
release of claims that becomes fully effective and irrevocable within fifty-five
(55) days following the date of termination. If a release is not timely executed
and delivered by the Participant to the Company, or if such release is timely
executed and delivered but is subsequently revoked by the Participant, then the
Participant will automatically forfeit the unvested RSUs covered by this Award
effective as of the date of termination of employment.

(B)    Except as otherwise provided in (A) the Plan, this Agreement or other
agreement between the Company and the Participant, (B) any severance plan under
which the Participant is eligible for benefits (“Severance Plan”) or (C) the
Company’s Retirement Policy if applicable to the Participant, the Participant
will automatically forfeit any unvested RSUs covered by this Award on the
termination, resignation, or removal of the Participant from employment with or
services to the Company and its Affiliates for any reason. In the event of any
conflict among such arrangements, this Award will be treated in accordance with
such arrangement that provides the Participant the most favorable treatment. In
the event that the Participant is eligible for benefits under a Severance Plan
that is terminated prior to the date on which the Participant’s employment
terminates and no successor plan governs the treatment of the unvested RSUs on a
termination of employment, then the unvested RSUs will be treated in accordance
with the terms, conditions, and covenants set forth in the Severance Plan and
exhibits thereto as it existed immediately prior to its termination.



--------------------------------------------------------------------------------

5.    Change in Control. In the event of a Change in Control of the Company,
this Award will be treated in accordance with the Plan, Severance Plan or other
agreement between the Company and the Participant, if applicable, and in the
event of any conflict among such arrangements, this Award will be treated in
accordance with such arrangement that provides the Participant the most
favorable treatment.

6.    Settlement; Dividend Equivalents; Withholding of Taxes.

(A)    Subject to the Severance Plan or Retirement Policy, if applicable, and
Paragraph 6(B), one Share will be delivered in respect of each vested RSU on or
as soon as reasonably practicable, but in no event later than the sixtieth
(60th) day, following the date on which the RSUs vest as determined in
accordance with Paragraph 3, 4 or 5; provided, however, that if vesting is
contingent on the effectiveness of a release of claims, and the release period
begins in one taxable year and ends in a subsequent taxable year, then the
Shares will be delivered in such subsequent taxable year. All ordinary cash
dividends that would have been paid upon any Shares delivered in respect of the
vested RSUs had such Shares been issued as of the Grant Date (as determined by
the Committee) will be paid to the Participant (without interest) on the date on
which the RSUs are settled in accordance with this Paragraph 6(A) to the extent
that the RSUs vest.

(B)    The Company’s obligation to deliver Shares under this Award is subject to
the payment of all federal, state and local income, employment and other taxes
required to be withheld or paid by the Company in connection with this Award.
The Company shall have the right to take any action as may be necessary or
appropriate to satisfy any withholding obligations, provided, however, that
except as otherwise agreed in writing by the Participant and the Company, if the
Participant is an Executive Officer or an individual subject to Rule 16b-3, such
tax withholding obligations will be effectuated by the Company withholding a
number of Shares that would otherwise be issued and delivered in respect of the
RSUs with a Fair Market Value equal to the amount of such tax withholding
obligations (at the minimum withholding tax rate required by the Code).

7.    Participant Covenants.

(A)    Non-Competition. In exchange for the promises set forth herein, including
the consideration set forth in Paragraph 1, and in order to protect the
Company’s goodwill and other legitimate business needs, during the Participant’s
employment with the Company and/or its Affiliates and for one year following the
Participant’s termination of employment for any reason, the Participant will
not, directly or indirectly, alone or jointly, with any person or entity,
participate in, engage in, consult with, advise, be employed by, own (wholly or
partially), possess an interest in, solicit the business of the vendors,
suppliers or customers of the Company for, or in any other manner be involved
with, any business or person that is engaged in business activities anywhere in
the Territory that are competitive with the Business, provided, however, if the
Participant voluntarily resigns without Good Reason (as defined in the Severance
Plan), and not due to a Qualifying Retirement (as defined in the Retirement
Policy), within three years following the Grant Date, this Paragraph 7(A) will
only apply in the event the Company elects to make the payments set forth in
Paragraph 7(E) subject to the requirements of that Paragraph 7(E).
Notwithstanding the foregoing, the Participant shall not be prohibited from
passively owning less than 1% of the securities of any publicly-traded

 

2



--------------------------------------------------------------------------------

corporation. For purposes of this Paragraph 7(A), “Territory” means anywhere in
which the Company engages in Business and “Business” means the business of
(i) selling, marketing, trading, or distributing liquefied natural gas and/or
(ii) designing, permitting, constructing, developing or operating liquefied
natural gas facilities and/or (iii) trading natural gas on behalf of a liquefied
natural gas facility or facilities. Notwithstanding the foregoing, the
Participant shall not be prohibited from being employed by, or consulting for,
an entity that has a division immaterial to the business of such entity in the
aggregate, which division may compete with, or could assist another in competing
with, the Company in the Business in the Territory (a “Competitive Division”),
so long as the Participant is not employed in, and does not perform work for or
otherwise provide services to, the Competitive Division.

(B)    Non-Solicitation. In exchange for the promises set forth herein,
including the consideration set forth in Paragraph 1, and in order to protect
the Company’s goodwill and other legitimate business needs, during the
Participant’s employment with the Company and/or its Affiliates and for one year
following the Participant’s termination of employment for any reason, the
Participant will not, directly or indirectly, do any of the following or assist
any other person, firm, or entity to do any of the following: (a) solicit on
behalf of the Participant or another person or entity, the employment or
services of, or hire or retain, any person who is employed by or is a
substantially full-time consultant or independent contractor to the Company or
any of its subsidiaries or affiliates, or was within six (6) months prior to the
action; (b) induce or attempt to induce any employee of the Company or its
affiliates to terminate that employee’s employment with the Company or such
subsidiary or affiliate; (c) induce or attempt to induce any consultant or
independent contractor doing business with or retained by the Company or its
subsidiaries or affiliates to terminate their consultancy or contractual
relationship with the Company or such subsidiary or affiliate or otherwise
reduce the services they provide to the Company or such subsidiary or affiliate
or (d) interfere with the relationship of the Company or any of its subsidiaries
or affiliates with any vendor or supplier.

(C)    Confidentiality. During employment and thereafter, the Participant shall
maintain the confidentiality of the following information: proprietary technical
and business information relating to any Company plans, analyses or strategies
concerning international or domestic acquisitions, possible acquisitions or new
ventures; development plans or introduction plans for products or services;
unannounced products or services; operation costs; pricing of products or
services; research and development; personnel information; manufacturing
processes; installation, service, and distribution procedures and processes;
customer lists; any know-how relating to the design, manufacture, and marketing
of any of the Company’s services and products, including components and parts
thereof; non-public information acquired by the Company concerning the
requirements and specifications of any of the Company’s agents, vendors,
contractors, customers and potential customers; non-public financial
information, business and marketing plans, pricing and price lists; non-public
matters relating to employee benefit plans; quotations or proposals given to
agents or customers or received from suppliers; documents relating to any of the
Company’s legal rights and obligations; the work product of any attorney
employed by or retained by the Company; and any other information which is
sufficiently confidential, proprietary, and secret to derive economic value from
not being generally known including with respect to intellectual property
inventions and work product. The Participant shall maintain in the strictest
confidence and will not, directly or indirectly, intentionally or inadvertently,
use, publish, or otherwise disclose to any person or entity whatsoever, any of
the information of or belonging to the Company or to any agent, joint

 

3



--------------------------------------------------------------------------------

venture, contractor, customer, vendor, or supplier of the Company regardless of
its form, without the prior written explicit consent of the Company. The
Participant acknowledges that the foregoing information is not generally known,
is highly confidential and constitutes trade secrets or confidential information
of the Company. The Participant shall take reasonable precautions to protect the
inadvertent disclosure of information. The foregoing shall not apply to
information that the Participant is required to disclose by applicable law,
regulation, or legal process (provided that the Participant provides the Company
with prior notice of the contemplated disclosure and cooperates with the Company
at its expense in seeking a protective order or other appropriate protection of
such information). Notwithstanding the foregoing, nothing in this Agreement
prohibits the Participant from reporting possible violations of federal law or
regulation to any government agency or entity or making other disclosures that
are protected under whistleblower provisions of law. The Participant does not
need prior authorization to make such reports or disclosures and is not required
to notify the Company that the Participant has made any such report or
disclosure.

(D)    Non-Disparagement. During employment and thereafter, the Participant
shall not make or publish any disparaging statements (whether written,
electronic or oral) regarding, or otherwise malign the business reputation of,
the Company, its affiliates or any of their respective officers, directors,
managers, employees or partners.

(E)    Voluntary Resignation. If (a) the Participant voluntarily resigns without
Good Reason (and not due to a Qualifying Retirement) within three years
following the Grant Date and (b) the Company elects to enforce the covenants in
Paragraph 7(A), then the Company agrees, as further consideration for such
covenants, to continue to pay the Participant his or her base salary (at the
rate in effect at the time of the Participant’s voluntary resignation) in
accordance with the Company’s regular payroll dates for one year following the
date of such voluntary resignation. The payment of the Participant’s base salary
in accordance with this Paragraph 7(E) will begin on the first payroll after the
60th day following the Participant’s voluntary resignation (with the first
payment including the aggregate amount that would have been paid in the first
sixty (60) days) subject to the Participant’s execution and delivery to the
Company (and non-revocation) of a Release Agreement that becomes fully effective
and irrevocable within fifty-five (55) days following the date of voluntary
resignation. If a Release Agreement is not timely executed and delivered to the
Company by the Participant, or if such Release Agreement is timely executed and
delivered but is subsequently revoked by the Participant, then the Participant
will not be entitled to the base salary continuation set forth in this Paragraph
7(E). The Participant agrees to promptly notify the Company of the date on which
the Participant begins employment with a new employer in compliance with this
Paragraph 7 (the “Commencement Date”) within 12 months following the
Participant’s voluntary resignation. The Company will not have any obligation to
pay the Participant’s base salary in accordance with this Paragraph 7(E) after
the Commencement Date.

(F)    Participant Acknowledgements.

(i)    The Participant agrees that the restrictions in this Paragraph 7 are
reasonable in light of the scope of the Company’s business operations, the
Participant’s position within the Company, the interests which the Company seeks
to protect, and the consideration provided to the Participant. The Participant
agrees that these restrictions go only so far as to protect the Company’s
business and business interests, and that those interests are worth protecting
for the continued success, viability, and goodwill of the Company.

 

4



--------------------------------------------------------------------------------

(ii)    The Participant expressly acknowledges that any breach or threatened
breach of any of the terms and/or conditions set forth in this Paragraph 7 may
result in substantial, continuing, and irreparable injury to the Company and its
subsidiaries and affiliates for which monetary damages alone would not be a
sufficient remedy. Therefore, the Participant hereby agrees that, in addition to
any other remedy that may be available to the Company (including pursuant to
Paragraph 9), in the event of any breach or threatened breach of any of the
terms and/or conditions set forth in this Paragraph 7, the Company shall be
entitled to injunctive relief, specific performance or other equitable relief by
a court of appropriate jurisdiction, without the requirement of posting bond or
the necessity of proving irreparable harm or injury as a result of such breach
or threatened breach. Without limitation on the Company’s rights under the
foregoing sentence or under Paragraph 9, (a) in the event of any actual breach
of any of the terms and/or conditions set forth in Paragraph 7(A) or 7(B) during
the term of such covenants, or (b) in the event of any actual breach of any of
the terms and/or conditions set forth in Paragraphs 7(C) or (D) of this
Agreement prior to the first anniversary of the date on which the Participant’s
employment terminates for any reason: (i) if the Award is unvested, then the
Award will immediately be forfeited for no consideration; (ii) the Company will
cease to be obligated to furnish the Participant any further payments or
deliveries pursuant to this Agreement; and (iii) the Participant shall promptly
repay to the Company an amount equal to the gain realized in respect of this
Award within the three preceding years (which gain shall be deemed to be an
amount equal to the aggregate Fair Market Value, on each of the date(s) on which
the Award is settled, of the Shares delivered to the Participant under this
Award within such three-year period); provided that the foregoing repayment
obligations, and the cessation of further payments and benefits, shall be
without prejudice to the Company’s other rights.

(iii)    Notwithstanding any other provision to the contrary, the Participant
acknowledges and agrees that the restrictions set forth in this Paragraph 7, as
applicable, shall be tolled during any period of violation of any of the
covenants therein and during any other period required for litigation during
which the Company seeks to enforce such covenants against the Participant.

8.    Cooperation. Following the termination of the Participant’s employment
with the Company for any reason, the Participant agrees (i) to reasonably
cooperate with the Company and its directors, officers, attorneys and experts,
and take all actions the Company may reasonably request, including but not
limited to cooperation with respect to any investigation, government inquiry,
administrative proceeding or litigation relating to any matter in which the
Participant was involved or had knowledge during the Participant’s employment
with the Company and (ii) that, if called upon by the Company, the Participant
will provide assistance with respect to business, personnel or other matters
which arose during the Participant’s employment with the Company or as to which
the Participant has relevant information, knowledge or expertise, with such
cooperation including, but not limited to, completing job tasks in progress,
transitioning job tasks to other Company personnel, responding to questions and
being available for such purposes. Any cooperation requests shall take into
account the Participant’s personal and business commitments, and the Participant
shall be reasonably compensated for the Participant’s time (if appropriate for
the matter) and further reimbursed for any documented expenses (including
reasonable attorney’s fees) incurred in connection with such cooperation within
thirty (30) days of the Participant providing an invoice to the Company.

 

5



--------------------------------------------------------------------------------

9.    Forfeiture/Clawback.

(A)    The delivery of Shares under this Award is subject to any policy (whether
in existence as of the Grant Date or later adopted) established by the Company
or required by applicable law providing for clawback or recovery of amounts that
were paid to the Participant. The Company will make any determination for
clawback or recovery in its sole discretion and in accordance with any
applicable law or regulation.

(B)    In addition to Paragraph 9(A) and notwithstanding anything to the
contrary in this Agreement, if the Board or Committee determines that the
Participant has, without the consent of the Company, violated a non-competition,
non-solicitation or non-disclosure covenant (including the covenants in
Paragraph 7) between the Participant and the Company or any Affiliate, then the
Board or Committee may in its sole discretion (i) determine that all or any
portion of any unvested RSUs shall be forfeited for no consideration and/or
(ii) require the Participant to promptly repay to the Company any gain realized
in respect of this Award within the three years preceding the date on which the
Board or Committee determines that any of the events described above has
occurred (which gain shall be deemed to be an amount equal to the aggregate Fair
Market Value, on each of the date(s) on which the Award is settled, of the
Shares delivered to the Participant under this Award within such three-year
period). Unless otherwise required by law, the provisions of this Paragraph 9(B)
shall apply during the Participant’s employment with the Company and/or its
Affiliates and for one year following the Participant’s termination of
employment for any reason. The foregoing forfeiture and repayment obligations
shall be without prejudice to any other rights that the Company may have.

10.    Effect of the Plan. This Award is subject to all of the provisions of the
Plan and this Agreement, together with all of the rules and determinations from
time to time issued by the Committee and/or the Board pursuant to the Plan,
including the restrictions in the Plan on the transferability of awards. In the
event of a conflict between any provision of the Plan and this Agreement, the
provisions of this Agreement shall control but only to the extent such conflict
is permitted under the Plan. By accepting this Award, the Participant
acknowledges that he or she has received a copy of the Plan and agrees that the
Participant will enter into such written representations, warranties and
agreements and execute such documents as the Company may reasonably request in
order to comply with applicable securities and other applicable laws, rules or
regulations, or with this document or the terms of the Plan, the Severance Plan
or the Cheniere Retirement Plan, as applicable.

11.    Amendment and Termination; Waiver. This Agreement, together with the
Plan, constitutes the entire agreement by the Participant and the Company with
respect to the subject matter hereof, and supersedes any and all prior
agreements or understandings between the Participant and the Company with
respect to the subject matter hereof, whether written or oral. This Agreement
may not be amended or terminated by the Company in a manner that would be
materially adverse to the Participant without the written consent of the
Participant, provided that the Company may amend this Agreement unilaterally
(a) as provided in the Plan or (b) if the Company determines that an amendment
is necessary to comply with applicable law (including the requirements of the
Code). Any provision for the benefit of the Company

 

6



--------------------------------------------------------------------------------

contained in this Agreement may be waived in writing, either generally or in any
particular instance, by the Company. A waiver on one occasion shall not be
deemed to be a waiver of the same or any other breach on a future occasion.

12.    Unsecured Obligation. The Company’s obligation under this Agreement shall
be an unfunded and unsecured promise. The Participant’s right to receive the
payments and benefits contemplated hereby from the Company under this Agreement
shall be no greater than the right of any unsecured general creditor of the
Company, and the Participant shall not have nor acquire any legal or equitable
right, interest or claim in or to any property or assets of the Company. Nothing
contained in this Agreement, and no action taken pursuant to its provisions,
will create or be construed to create a trust of any kind or a fiduciary
relationship between the Participant and the Company or any other person.

13.    No Right To Continued Employment. Neither this Award nor anything in this
Agreement shall confer upon the Participant any right to continued employment
with the Company (or its Affiliates or their respective successors) or shall
interfere in any way with the right of the Company (or its Affiliates or their
respective successors) to terminate the Participant’s employment at any time.

14.    Tax Matters; No Guarantee of Tax Consequences. This Agreement is intended
to be exempt from, or to comply with, the requirements of Section 409A of the
Code and this Agreement shall be interpreted accordingly; provided that in no
event whatsoever shall the Company or any of its Affiliates be liable for any
additional tax, interest or penalties that may be imposed on the Participant by
Section 409A of the Code or any damages for failing to comply with Section 409A
of the Code. Each payment under this Agreement will be treated as a separate
payment for purposes of Section 409A of the Code. The Company makes no
commitment or guarantee to the Participant that any federal or state tax
treatment will apply or be available to any person eligible for benefits under
this Agreement.

15.    Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware to the extent federal law does not
supersede and preempt Delaware law (in which case such federal law shall apply).

16.    Severability; Interpretive Matters. In the event that any provision of
this Agreement shall be held illegal, invalid, or unenforceable for any reason,
such provision shall be fully severable, but shall not affect the remaining
provisions of this Agreement, and this Agreement shall be construed and enforced
as if the illegal, invalid, or unenforceable provision had never been included
herein. Whenever required by the context, pronouns and any variation thereof
shall be deemed to refer to the masculine, feminine, or neuter, and the singular
shall include the plural and vice versa. The terms “includes” or “including” in
this Agreement shall be construed as “including without limitation”, so that
terms following “includes” or “including” are not exhaustive. The captions and
headings used in this Agreement are inserted for convenience and shall not be
deemed a part of this Agreement granted hereunder for construction or
interpretation.

17.    Counterparts. This Agreement may be signed in any number of counterparts,
each of which will be an original, with the same force and effect as if the
signature thereto and hereto were upon the same instrument.

[Remainder of Page Blank – Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date indicated below.

 

COMPANY:

CHENIERE ENERGY, INC.

By:

 

 

 

Name:

 

Title:

I hereby accept the Award subject to all of the terms and provisions hereof. I
acknowledge and agree that the Award shall vest and become payable, if at all,
only during the period of my continued service with the Company or as otherwise
provided in this Agreement (not through the act of issuing the Award).

 

PARTICIPANT:

By:

 

 

 

Name:

Grant Date:

 

8



--------------------------------------------------------------------------------

Schedule A

 

  •  

RSUs:

 

  •  

Vesting Dates: